LAND, J.
This is a suit for damages for personal injuries. Plaintiff was badly scalded while he and another workman were repairing a pipe which was connected with a hot water pump in the boiler room of defendant’s air compressor plant at the Jenning’» oil field. The line of pipe to be repaired' was in bad condition, and it seems to be an undisputed fact that the hot water was shut off in the morning prior to the commencement of the work of repair, and was not turned on again until some time in the afternoon. The preponderance of the evidence is that defendant’s foreman, knowing that the men were at work on the pipes, started the hot water pump, and ordered the fireman to open the hot water valve. The result was that the overhead pipe on which the men were working was filled with hot water up to a cut off valve which was shut at the time. The two men were engaged in connecting a new piece of pipe beyond the valve, and the nature of the work required the springing more or less of the pipe on the other side of the valve. The nipple connecting with the elbow of the vertical pipe leading to the hot water pump was either broken or pulled out by the strain, and the plaintiff was deluged with hot water.
We think that in starting the hot water pump the foreman was guilty of negligence. The pipe was in bad condition. The threads of the nipple were worn off. The nature of the work required the springing of the pipe in order to make connections. The work of repair was without danger when the hot water was turned off. The foreman made the work hazardous by starting the hot water pump. This was the efficient cause of the accident.
The plea of contributory negligence is not made out on the face of the record before us. Both of the men testified that the hot water had been turned off all day, and that they did not know it had been turned on during the afternoon. Defendant’s foreman testified that he in passing warned both of them to be careful, as the hot water pump had been started. Both men denied • that any *443•such warning was given, and from the fireman’s testimony we infer that the foreman, after passing the pipemen, started the pump and ordered the fireman to open the hot wafer valve. This foreman was contradicted on other material points by other witnesses. On this question of warning the preponderance .of the evidence is in favor of the plaintiff. When we leave the direct testimony, we are .at sea on the question whether the plaintiff knew that the hot water had been turned on prior to the accident. McDaniel, the fellow ■servant, was directing the work. He wore gauntlets while handling the pipes, and felt -no warmth that indicated that the hot water 'had been turned on. The plaintiff said that he was standing on a keg “holding the pipe ,on,” while McDaniel was trying to make the connection. We assume that plaintiff was •holding the new pipe, as McDaniel was at the •same time engaged in trying to spring the pipe already in place. If this he true, plaintiff did not come in contact with the pipe through which the hot water was flowing. The position of the plaintiff was explained before the jury by illustrations, of which we have no knowledge.
If McDaniel was negligent in not discovering that the hot water was on, or in continuing the work after the situation became known to him, and defendant was also negligent in turning on the hot water, the right of plaintiff to recover damages would- not be .affected. Payne v. Lumber Co., 117 La. 983, 42 South. 475.
The only basis for the damages claimed is -pain and suffering, as the injury was not permanent. Plaintiff was discharged after three weeks’ treatment. The scald was extensive, but superficial, except in a few small spots. The award of $3,000 as damages in such a case is clearly excessive. We think that $1,500 is a liberal allowance for such an injury.
It is therefore ordered that the verdict and judgment appealed from be reduced to $1,500, and that, as thus amended, the judgment be affirmed, plaintiff to pay costs of appeal.